UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6407


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUIS ANTHONY NELSON, a/k/a Marquis L. Nelson,

                Defendant - Appellant.



                             No. 16-6408


MARQUIS ANTHONY NELSON, a/k/a Marquis L. Nelson,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.




Appeals from the United States District Court for the Southern
District of West Virginia, at Bluefield. Irene C. Berger, District
Judge. (1:08-cr-00058-1; 1:15-cv-13059)


Submitted:   July 21, 2016                 Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Marquis Anthony Nelson, Appellant Pro Se.       John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Steven
Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In    these   consolidated     appeals,   Marquis   Anthony    Nelson

challenges the district court’s order accepting the recommendation

of the magistrate judge and denying several postjudgment motions. *

Nelson also argues that the magistrate judge erred in denying his

motion for production of certain documents.        We have reviewed the

record and find no reversible error. Accordingly, we deny Nelson’s

motions for a certificate of appealability and for appointment of

counsel and affirm for the reasons stated by the district court.

United    States   v.   Nelson,   Nos.   1:08-cr-00058-1;   1:15-cv-13059

(S.D.W. Va. Dec. 2, 2015 & Mar. 7, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                   AFFIRMED




     * We previously remanded Case No. 16-6408 for the limited
purpose of permitting the district court to supplement the record
with an order granting or denying a certificate of appealability.
The court denied a certificate of appealability, and Nelson also
challenges that order. Upon closer examination, it appears that
an order granting or denying a certificate of appealability was
unnecessary. The court did not consolidate Nelson’s postjudgment
motions and construe them as a 28 U.S.C. § 2255 (2012) motion.
Instead, the court honored Nelson’s request and considered the
motions as he presented them.

                                     3